16-54310-mlo   Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 1 of 12
                                                      4/14/2020




16-54310-mlo   Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 2 of 12
16-54310-mlo   Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 3 of 12
16-54310-mlo   Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 4 of 12
16-54310-mlo   Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 5 of 12
16-54310-mlo   Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 6 of 12
                                                                     Tax Status Report - BSISPECLM
                                                                          BSI FINANCIAL

Loan Number:                                Borrower Name:      MICHAEL E TURNER                               Situs Address:
Contract Number:                                        Service Type:     B                                    13288 DWYER ST
                                                                                                               DETROIT, MI 482122560
Vendor Payee                     Agency:                     Type: CITY
DETROIT CITY
Tax ID:              Hit Code:   1
                                                                                                 Last Month to Redeem:                  Severity Code: 2

      Annual Tax Information             Installment Breakdown                Comments:
Annual Tax Year:                2018       $1,199.61    08/15/2018
Annual Base Amt:            $1,317.80       $118.19     01/15/2019




Current Year Information
Payable to: DETROIT CITY                                                                                     Payment Posted Through Date:          08/30/2019
3132243560                                                                                  Amount to pay:       $1,304.12   Good Through:         09/30/2019
DEPT.#268301
                                                                                            Amount to pay:       $1,322.70   Good Through:         10/31/2019
PO BOX 55000
DETROIT, MI 48255-2683
 Tax Year          Installment             Base Tax Amount           Delq. Date                     Status             Bill Number             Type
   2019                 1                        $1,248.39           08/15/2019                     DELQ
   2019                 2                                            01/15/2020



Comments:
2019 1ST (SUMMER) DELQ, 2ND (WINTER) N/A. POSTMARK: NO SOURCE: WEB/TC.




  Prior Year Information
Payable to: DETROIT CITY
                                                                                   Year at Risk:             Payment Posted Through Date:
DEPT.#268301                                                                                Amount to pay:                   Good Through:
PO BOX 55000
                                                                                            Amount to pay:                   Good Through:
DETROIT, MI 48255-2683
 Year(s)    Status     1st Instal.      Status   2nd Instal.    Status        3rd Instal.      Status   4th Instal.      Base Amt.      Cert. #        Type




Comments:
THIS SECTION IS INTENTIONALLY LEFT BLANK. PLEASE READ ABOVE




                                                                                                                                     Order Date:   08/29/2019
               16-54310-mlo              Doc 73        Filed 04/14/20              Entered 04/14/20 16:18:41                  Page  7 ofDate:
                                                                                                                                 Extract  12       09/04/2019
                                                                      Tax Status Report - B ISPECLM
                                                                           BSI FINANCIAL

Loan Number:                                 Borrower Name:      MICHAEL E TURNER                               Situs Address:
Contract Number:                                         Service Type:     B                                    13288 DWYER ST
                                                                                                                DETROIT, MI 482122560
Vendor Payee:                     Agency:                     Type: CITY
DETROIT CITY
Tax ID:               Hit Code:   1
13 011696.                                                                                        Last Month to Redeem:                  Severity Code: 2

      Annual Tax Information              Installment Breakdown                Comments:
Annual Tax Year:                 2018       $1,199.61    08/15/2018
Annual Base Amt:             $1,317.80       $118.19     01/15/2019




Current Year Information
Payable to: DETROIT CITY                                                                                      Payment Posted Through Date:          08/30/2019
                                                                                             Amount to pay:       $1,304.12   Good Through:         09/30/2019
DEPT.#268301
                                                                                             Amount to pay:       $1,322.70   Good Through:         10/31/2019
PO BOX 55000
DETROIT, MI 48255-2683
 Tax Year          Installment              Base Tax Amount           Delq. Date                     Status             Bill Number             Type
   2019                  1                        $1,248.39           08/15/2019                     DELQ
   2019                  2                                            01/15/2020



Comments:
2019 1ST (SUMMER) DELQ, 2ND (WINTER) N/A. POSTMARK: NO SOURCE: WEB/TC.




  Prior Year Information
Payable to: DETROIT CITY
                                                                                    Year at Risk:             Payment Posted Through Date:
DEPT.#268301                                                                                 Amount to pay:                   Good Through:
PO BOX 55000
                                                                                             Amount to pay:                   Good Through:
DETROIT, MI 48255-2683
 Year(s)     Status     1st Instal.      Status   2nd Instal.    Status        3rd Instal.      Status   4th Instal.      Base Amt.      Cert. #        Type




Comments:
THIS SECTION IS INTENTIONALLY LEFT BLANK. PLEASE READ ABOVE




                                                                                                                                      Order Date:   08/27/2019
                16-54310-mlo              Doc 73        Filed 04/14/20              Entered 04/14/20 16:18:41                  Page  8 ofDate:
                                                                                                                                  Extract  12       09/04/2019
                                                                    Tax Status Report - BSISPECLM
                                                                         BSI FINANCIAL

Loan Number:                                 Borrower Name:    MICHAEL E TURNER                              Situs Address:
Contract Number:                                        Service Type:   B                                    13288 DWYER ST
                                                                                                             DETROIT, MI 482122560
Vendor Payee:                     Agency:                  Type: MISC
WAYNE COUNTY DELINQUENCY
Tax ID:               Hit Code:   1
13 011696.                                                                                     Last Month to Redeem:                  Severity Code: 2

      Annual Tax Information            Installment Breakdown               Comments:
Annual Tax Year:
Annual Base Amt:




Current Year Information
Payable to: WAYNE COUNTY DELINQUENCY                                                                       Payment Posted Through Date:
                                                                                          Amount to pay:                  Good Through:
400 MONROE 5TH FLOOR
                                                                                          Amount to pay:                  Good Through:
DETROIT, MI 48226


 Tax Year          Installment              Base Tax Amount         Delq. Date                    Status            Bill Number              Type




Comments:
THIS SECTION IS INTENTIONALLY LEFT BLANK. PLEASE READ NEXT PAGE FOR ADDITIONAL INFO




  Prior Year Information
Payable to: WAYNE COUNTY DELINQUENCY
                                                                                 Year at Risk:             Payment Posted Through Date:
400 MONROE 5TH FLOOR                                                                      Amount to pay:                  Good Through:
DETROIT, MI 48226
                                                                                          Amount to pay:                  Good Through:

 Year(s)     Status     1st Instal.    Status    2nd Instal.   Status       3rd Instal.      Status   4th Instal.      Base Amt.      Cert. #        Type




Comments:
PER AGENCY NO PRIORS FOUND AS OF 09/03/19 12:13:59




                                                                                                                                   Order Date:   08/27/2019
                16-54310-mlo            Doc 73         Filed 04/14/20            Entered 04/14/20 16:18:41                  Page  9 ofDate:
                                                                                                                               Extract  12       09/04/2019
                                                                    Tax Status Report - BSISPECLM
                                                                         BSI FINANCIAL

Loan Number:                                 Borrower Name:    MICHAEL E TURNER                              Situs Address:
Contract Number:                                        Service Type:   B                                    13288 DWYER ST
                                                                                                             DETROIT, MI 482122560
Vendor Payee:                     Agency:                  Type: MISC
WAYNE COUNTY DELINQUENCY
Tax ID:               Hit Code:   1
13 011696.                                                                                     Last Month to Redeem:                  Severity Code: 2

      Annual Tax Information            Installment Breakdown               Comments:
Annual Tax Year:
Annual Base Amt:




Current Year Information
Payable to: WAYNE COUNTY DELINQUENCY                                                                       Payment Posted Through Date:
                                                                                          Amount to pay:                  Good Through:
400 MONROE 5TH FLOOR
                                                                                          Amount to pay:                  Good Through:
DETROIT, MI 48226


 Tax Year          Installment              Base Tax Amount         Delq. Date                    Status            Bill Number              Type




Comments:
THIS SECTION IS INTENTIONALLY LEFT BLANK. PLEASE READ NEXT PAGE FOR ADDITIONAL INFO




  Prior Year Information
Payable to: WAYNE COUNTY DELINQUENCY
                                                                                 Year at Risk:             Payment Posted Through Date:
400 MONROE 5TH FLOOR                                                                      Amount to pay:                  Good Through:
DETROIT, MI 48226
                                                                                          Amount to pay:                  Good Through:

 Year(s)     Status     1st Instal.    Status    2nd Instal.   Status       3rd Instal.      Status   4th Instal.      Base Amt.      Cert. #        Type




Comments:
PER AGENCY NO PRIORS FOUND AS OF 09/03/19 12:13:59




                                                                                                                                   Order Date:   08/29/2019
                16-54310-mlo            Doc 73        Filed 04/14/20            Entered 04/14/20 16:18:41                  PageExtract
                                                                                                                                 10 of    12
                                                                                                                                       Date:     09/04/2019
                                                                                4/13/2020 11:33 AM

Escrow Disbursement Clearing




Amount: -1322.70
Description: CHECK
Check Number
Posted Date: 11/13/2019
Transaction Type: History




      16-54310-mlo    Doc 73   Filed 04/14/20   Entered 04/14/20 16:18:41   Page 11 of 12
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                          Case No. 16-54310-mlo

 Michael Edward Turner                           Chapter 13

 Debtor.                                         Judge Maria L. Oxholm

                                     PROOF OF SERVICE

        The undersigned does hereby certify that a copy of the Notice of Postpetition Mortgage
Fees, Expenses, and Charges has been duly electronically serviced, noticed or mailed via U.S.
First Class Mail, postage prepaid on April 14, 2020 to the following:

          Michael Edward Turner, Debtor
          13250 St. Louis
          Detroit, MI 48212

          C. Jason Cardasis, Debtor’s Counsel
          bocecf@boclaw.com

          William R. Orlow, Debtor’s Counsel
          bocecf@boclaw.com

          Tammy L. Terry, Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor




 16-54310-mlo        Doc 73    Filed 04/14/20   Entered 04/14/20 16:18:41       Page 12 of 12
